Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on the US Continuation Application filed under 37 CFR 1.53(b) on June 7th, 2021, which claim 1 has been presented for examination; however, on August 17th, 2021 claim 1 has been canceled, and claims 2-21 have been added by a preliminary amended. Consequently claims 2-21 are currently pending in the application.   
   
Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 2, 17 and 21 are in independent form and these claims (2-21) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
 
Priority
3.	The priority date that has been considered for this application is January 27th, 2020.   

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 06/07/2021 (3 entries) comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
Double Patenting Rejections
5.	The claims 2-21 are rejected on the ground of nonstatutory double patenting of the claim in United States Patent No. 11,029,939.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art."
	The difference between instant claims 2-21 and patented claims are with reasonable variations in languages, and/or elements that are presented either in the patented dependent claims or specification itself which an ordinary skill in the art could modify the instant set of claims without any undue effort.  Claims 2-21 of the instant application merely broadens the scope of the claims 1, 16 and 20 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Application No. 17/340,960
US Patent No. 11,029,939
2. “A system, comprising: a first computing device comprising: a memory configured to store first operations for controlling functions of an Automated Teller Machine (ATM); and a processor configured to perform the first operations; a second computing device comprising: a memory configured to store second operations for controlling the functions; and a processor configured to perform the second operations; and a peripheral system comprising: one or more peripheral devices of the ATM; and a peripheral switch configured to facilitate communication between the one or more peripheral devices and at least one of the first and second computing devices, wherein: in a first operation mode, the “peripheral switch is configured to enable the first computing device to control the functions and to isolate the second computing device from each of the peripheral devices”, and in a second operation mode, the peripheral switch is configured to isolate the first computing device from each of the peripheral devices and to enable the second computing device to control the functions.
1. “A system, comprising: a first computing device comprising: a memory configured to store first operations for controlling functions of an Automated Teller Machine (ATM); and a processor configured to perform the first operations; a second computing device comprising: a memory configured to store second operations for controlling the functions; and a processor configured to perform the second operations; and a peripheral system comprising: one or more peripheral devices of the ATM; and a peripheral switch configured to allow communication between the one or more peripheral devices and at least one of the first and second computing devices,” “to allow isolation of one of the first and second computing devices from the one or more peripheral devices,” “wherein in a first operation mode the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices, and wherein in a second operation mode the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions”
3. (New) The system of claim 2, further comprising: a remote connection device in communication with the peripheral switch; and wherein the peripheral switch is further configured to facilitate communication between the remote connection device and at least one of the first and second computing devices.
2. The system of claim 1, wherein the system further comprises: a remote connection in communication with the peripheral switch; and Atty. Dkt. No. 4375.0880000-3- FALETTI et al. Application No. 16/735,248 wherein the peripheral switch is further configured to allow communication between the remote connection and the at least one of the first and second computing devices.
4. (New) The system of claim 2, wherein: the peripheral switch is further configured to perform the isolation based on a user input; and the user input comprises a command received from a remote connection or a local command.
3. The system of claim 1, wherein: the peripheral switch is further configured to allow the isolation based on a user input; and the user input comprises a command received from a remote connection or a local command.
5. (New) The system of claim 2, wherein: the peripheral switch is further configured to receive an instability signal from at least one of the first and second computing devices and to perform the isolation based on the instability signal.
4. The system of claim 1, wherein the peripheral switch is further configured to receive an instability signal from the at least one of the first and second computing devices and to allow the isolation based on the instability signal.

6. (New): The system of claim 2, wherein: the peripheral switch is further configured to perform the isolation based on an unresponsiveness of at least one of the first and second computing devices.
5.  The system of claim 1, wherein the peripheral switch is further configured to allow the isolation based on an unresponsiveness of the at least one of the first and second computing devices.
7. (New) The system of claim 2, wherein: an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions.
6. The system of claim 1, wherein: an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions.
8. (New) The system of claim 7, wherein: the isolated one of the first and second computing devices comprises an unstable computing device, and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non-compliant operation of the unstable computing device or based on an absence of a compliance signal from the unstable computing device within a period time period in which the compliance signal is set to be generated.
7. The system of claim 6, wherein: the isolated one of the first and second computing devices comprises an unstable computing device; and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non- compliant operation of the unstable computing device or based on an absence of a compliance Atty. Dkt. No. 4375.0880000-4- FALETTI et al. Application No. 16/735,248 signal from the unstable computing device within a time period in which the compliance signal is set to be generated.
9. (New) The system of claim 2, wherein: an isolated one of the first and second computing devices is configured to perform a software version upgrade or a rollback operation, and a non-isolated one of the first and second computing devices is configured to control the functions.
8. The system of claim 1, wherein an isolated one of the first and second computing devices is configured to perform a software version upgrade or rollback and a non- isolated one of the first and second computing devices is configured to control the functions.
10. (New) The system of claim 2, wherein: the first operations correspond to a first software version; the second operations correspond to a second software version; and the first software version is different from the second software version.
9. The system of claim 8, wherein: the first operations correspond to a first software version and the second operations correspond to a second software version; and the first software version is different from the second software version.
11. (New) The system of claim 2, wherein the peripheral switch is further configured to enable a non-isolated computing device to control the functions and an isolated computing device to be disconnected.
10. (Original) The system of claim 1, wherein the peripheral switch is further configured to allow a non-isolated computing device to control the functions and an isolated computing device to be physically disconnected.
12. (New) The system of claim 2, further comprising one or more additional computing devices, each of the one or more additional computing devices respectively comprising: a memory configured to store operations for controlling the functions; and a processor configured to perform the operations, Atty. Dkt. No. 4375.0880001-5- Stephen Van Beek FALETTI Application No. 17/340,960 wherein the peripheral switch is further configured to facilitate communications between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices.
11. The system of claim 1, further comprising one or more additional computing devices, each of the one or more computing devices respectively comprising: a memory configured to store operations for controlling the functions; and a processor configured to perform the operations, wherein the peripheral switch is further configured to allow communication between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices.
14. (New) The system of claim 2, wherein the first and second computing devices are configured to periodically communicate with the peripheral switch to ascertain which of the first and second computing devices is designated as primary controller of the functions.
13. (Original) The system of claim 1, wherein the first and second computing devices are configured to periodically communicate with the peripheral switch to ascertain which of the first and second computing devices is designated as primary controller of the functions.
15. (New) The system of claim 2, wherein: one of the first and second computing devices is configured to initially control the functions; another one of the first and second computing devices is configured to shadow the operations performed by the one of the first and second computing devices; and the peripheral switch is further configured to transfer control of the functions to the another one of the first and second computing devices such that a financial transaction being performed by the ATM may be seamlessly continued with the another one of the first and second computing devices controlling the functions.
14. The system of claim 1, wherein: one of the first and second computing devices is configured to initially control the functions; another one of the first and second computing devices is configured to shadow the operations performed by the one of the first and second computing devices; and the peripheral switch is further configured to transfer control of the functions to the another one of the first and second computing devices such that a financial transaction being performed by the ATM may be seamlessly continued with the another one of the first and second computing devices controlling the functions.
16. (New) The system of claim 2, wherein: the ATM is configured to perform a financial transaction comprising a first group of operations and a second group of operations; and the first group of operations is performed by the first computing device and the second group of operations is performed by the second computing device.
15. (Currently Amended) The system of claim 1, wherein: the ATM is configured to perform a financial transaction comprising a first group of operations and a second group of operations; and wherein the first group of operations is performed by the first computing device 
17. (New) A non-transitory computer readable medium having instructions stored thereon, that, when executed on an Automated Teller Machine (ATM), cause the ATM to perform operations, the operations comprising: establishing communication, using a peripheral switch, between one or more peripheral devices of the ATM and at least one of first and second computing devices of the ATM; isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM; and enabling, using the peripheral switch, a non-isolated computing device to control functions of the ATM, wherein the first and second computing devices are configured to redundantly control the functions, wherein in a first operation mode, the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices, and wherein in a second operation mode, the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions.
16. A non-transitory computer readable medium having instructions stored thereon, that, when executed on an Automated Teller Machine (ATM), cause the ATM to perform operations, the operations comprising: establishing communication, using a peripheral switch, between one or more peripheral devices of the ATM and at least one of first and second computing devices of the ATM; Atty. Dkt. No. 4375.0880000-6- FALETTI et al. Application No. 16/735,248 isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling allowing, using the peripheral switch, a non-isolated computing device to control the functions of the ATM, wherein the first and second computing devices are configured to redundantly control the functions, wherein in a first operation mode a first computing device is configured to control the functions and a second computing device is configured to be isolated from each of the peripheral devices, and wherein in a second operation mode the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions.
18. (New) The non-transitory computer readable medium according to claim 17, wherein the operations further comprise: an isolated one of the first and second computing devices performing self-diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices controlling the functions.
17. The non-transitory computer readable medium according to claim 16, wherein: an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions.
19. (New) The non-transitory computer readable medium according to claim 16, wherein the operations further comprise: an isolated one of the first and second computing devices performing a software version upgrade or rollback; and a non-isolated one of the first and second computing devices controlling the functions.
18. The non-transitory computer readable medium according to claim 16, wherein the isolated one of the first and second computing devices is configured to perform a software version upgrade or rollback and a non-isolated one of the first and second computing devices is configured to control the functions.
20. (New) The non-transitory computer readable medium according to claim 17, wherein the operations further comprise: the peripheral switch enabling a non-isolated computing device to control the functions; and disconnecting an isolated computing device physically.
19. (Original) The non-transitory computer readable medium according to claim 16, wherein the peripheral switch is further configured to allow a non-isolated computing device to control the functions and an isolated computing device to be physically disconnected.
21. (New) A computer implemented method, comprising: establishing communication, using a peripheral switch, between one or more peripheral devices of an Automated Teller Machine (ATM) and at least one of first and second computing devices of the ATM; isolating, using the peripheral switch, the second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM; enabling, using the peripheral switch, the first computing device to control functions of the ATM in the first operation mode; isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM; and enabling, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions.
20. A computer implemented method, comprising: establishing communication, using a peripheral switch, between one or more peripheral devices of an Automated Teller Machine (ATM) and at least one of first and second computing devices of the ATM; isolating, using the peripheral switch, a second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM; allowing, using the peripheral switch, a first computing device to control functions of the ATM in the first operation mode; isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM; and allowing, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions.


Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Claim 4  recite limitations i.e. " peripheral switch is further configured to perform the isolation based on a user input; and the user input comprises a command received from a remote connection or a local command"; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “user input”, “a command” and “a local command”. The question is what is “a local command”? The term “user input” and “a local command” significantly influence or shape up each limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “user program”. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
 Therefore, the applicant is suggested to make appropriate amendment to the disclosure to present clear support or antecedent basis for the terms appeared in the said claim; however, no new matter should be introduced.   

Claim Rejections – 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 2, 3, 13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan [IDS of record]) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox).

Per claim 2:
Gopalakrishnan discloses:
A system (At least see ¶[0005] -a self service terminal such as an automated teller machine (ATM) includes a computer and devices that support the functions of the ATM), comprising: a first computing device comprising: 
a memory configured to store first operations for controlling functions of an Automated Teller Machine (ATM) (At least see ¶[0005] -a self service terminal such as an automated teller machine (ATM) includes a computer and devices that support the functions of the ATM); and 
a processor configured to perform the first operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation); a second computing device comprising: 
a memory configured to store second operations for controlling the functions (At least see ¶[0010] -second application information is associated with operations performed by the device in response to commands from the second application, also see ¶[0034] -first application 305 provides ATM functions and the second application 310 provides interactive teller functions. The first application 305 communicates through the computer server (switch) 160 to an application at a bank or other financial computer center to authorize certain operations); and 
a processor configured to perform the second operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation); and a peripheral system comprising: 
one or more peripheral devices of the ATM (At least see FIG. 3[Wingdings font/0xE0]340 with associated text); and 
a peripheral switch configured to facilitate communication between the one or more peripheral devices and at least one of the first and second computing devices (At least see [0017] - self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions), wherein: 
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: in a first operation mode, the peripheral switch is configured to enable the first computing device to control the functions and to isolate the second computing device from each of the peripheral devices, and in a second operation mode, the peripheral switch is configured to isolate the first computing device from each of the peripheral devices and to enable the second computing device to control the functions.  
However, Wilcox discloses: 
in a first operation mode, the peripheral switch is configured to enable the first computing device to control the functions and to isolate the second computing device from each of the peripheral devices (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]), and 
in a second operation mode, the peripheral switch is configured to isolate the first computing device from each of the peripheral devices and to enable the second computing device to control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

Per claim 3: 
Gopalakrishnan discloses:
a remote connection device in communication with the peripheral switch (At least see FIG. 1 with associated text); and 
wherein the peripheral switch is further configured to facilitate communication between the remote connection device and at least one of the first and second computing devices (At least see ¶[0017] - a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network).  


Per claim 13: 
Gopalakrishnan discloses:
first and second computing devices are configured to periodically communicate with the peripheral switch to ascertain which of the first and second computing devices is designated as primary controller of the functions (At least see FIG. 3 with associated text).  

Per claim 15: 
Gopalakrishnan discloses:
one of the first and second computing devices is configured to initially control the functions (At least see FIG. 3 with associated text); 
another one of the first and second computing devices is configured to shadow the operations performed by the one of the first and second computing devices (At least see ¶[0022] - cash dispenser 120 is controlled by the computer 115. The computer 115 sends commands to the cash dispenser 120. The commands cause the cash dispenser 120 to deliver a specified number and denomination of cash or currency); and 
the peripheral switch is further configured to transfer control of the functions to the another one of the first and second computing devices such that a financial transaction being performed by the ATM may be seamlessly continued with the another one of the first and second computing devices controlling the functions (At least see ¶[0017] - self service system 100 of the present embodiment includes a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions).  

Per claim 16: 
Gopalakrishnan discloses:
ATM is configured to perform a financial transaction comprising a first group of operations and a second group of operations (At least see ¶[0017] - self service system 100 of the present embodiment includes a self service terminal (SST) 110 in communication with a server computer 160 and a remote teller 170 using a network 155. The self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions); and 
wherein the first group of operations is performed by the first computing devices and the second group of operations is performed by the second computing device (At least see FIG. 1 with associated text; also see ¶[0010]  first application information is associated with operations performed by the device in response to commands from the first application; receive from a second application a command relating to the device; store second application information, where the second application information is associated with operations performed by the device in response to commands from the second application).  

Per claim 17: 
Gopalakrishnan discloses:
A non-transitory computer readable medium having instructions stored thereon (At least see ¶[0028] - interface circuitry 210 provides the electronics required for the processor 205 to communicate with the memory 215, the computer network 150 and the other devices and components of the computer 115 using a data network 230), that, when executed on an Automated Teller Machine (ATM), cause the ATM to perform operations (At least see FIG.2 with associated text, and also see ¶[0009] -a computer in a self service terminal to determine application specific device operation), the operations comprising: 
establishing communication, using a peripheral switch, between one or more peripheral devices of the ATM and at least one of first and second computing devices of the ATM (At least see ¶[0017] -self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions). 
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM; and 
enabling, using the peripheral switch, a non-isolated computing device to control functions of the ATM, wherein the first and second computing devices are configured to redundantly control the functions, wherein in a first operation mode, the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices, and wherein in a second operation mode, the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions.  

However, Wilcox discloses: 
isolating, using the peripheral switch, one of the first and second computing devices from the one or more peripheral devices such that the isolated one of the first and second computing devices is disallowed from controlling the functions of the ATM (At least see Col. 5:18-22 - prevent this type of failure from preventing operation of the disk drive subsystem by the other SCSI controller, when a SCSI controller is determined to be malfunctioning, it is isolated from the rest of the subsystem); and 
enabling, using the peripheral switch, a non-isolated computing device to control functions of the ATM (At least see Col. 5:7-12 - When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55), 
wherein the first and second computing devices are configured to redundantly control the functions (At least see Col. 6:23-24 - a very high level of reliability may be achieved by providing redundant controller boards),
wherein in a first operation mode, the first computing device is configured to control the functions and the second computing device is configured to be isolated from each of the peripheral devices (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]), and 
wherein in a second operation mode, the first computing device is configured to be isolated from each of the peripheral devices and the second computing device is configured to control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

Per claim 21: 
Gopalakrishnan discloses:
A computer implemented method (At least see ¶[0009] - provided a method implemented by a computer in a self service terminal to determine application specific device operation counts), comprising: 
establishing communication, using a peripheral switch, between one or more peripheral devices of an Automated Teller Machine (ATM) and at least one of first and second computing devices of the ATM (At least see ¶[0017] -self service terminal 110 of this embodiment is an automated teller machine (ATM) and the server computer 160 is a switch that connects the ATM to a banking network. The ATM 110 performs functions for a user that include dispensing cash, accepting checks, cash and notes for deposit, checking account balances and other banking related functions).
Gopalakrishnan sufficiently discloses the system as set forth above, but Gopalakrishnan does not explicitly disclose: isolating, using the peripheral switch, the second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM; enabling, using the peripheral switch, the first computing device to control functions of the ATM in the first operation mode; isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM; and enabling, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions.

However, Wilcox discloses: 
isolating, using the peripheral switch, the second computing device from the one or more peripheral devices in a first operation mode such that the isolated second computing device is disallowed from controlling the functions of the ATM (At least see Col. 5:18-22 - prevent this type of failure from preventing operation of the disk drive subsystem by the other SCSI controller, when a SCSI controller is determined to be malfunctioning, it is isolated from the rest of the subsystem); 
enabling, using the peripheral switch, the first computing device to control functions of the ATM in the first operation mode (At least see Col. 5:7-12 - When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55); 
isolating, using the peripheral switch, the first computing device from the one or more peripheral devices in a second operation mode such that the isolated first computing device is disallowed from controlling the functions of the ATM (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]); and 
enabling, using the peripheral switch, the second computing device to control functions of the ATM in the second operation mode, wherein the first and second computing devices are configured to redundantly control the functions (At least see Col. 2:60-65 - First and second peripheral device busses are coupled to the first and second peripheral device controllers, respectively. A controllable switch is coupled between the first and second peripheral device busses. The controllable switch either isolates the first and second peripheral device busses from each other; also see Col. 5:3-15 - failure of a SCSI controller, 11 or 12, is handled in the following manner. The monitor controller 60, in cooperation with the resident processor (not shown), monitors the operation of the first and second SCSI controllers, 11 and 12, as illustrated by the dashed lines. When the monitor controller 60 detects a malfunction of a SCSI controller (11,12), the subsystem is reconfigured to join the first SCSI bus 31 to the second SCSI bus 32 to form a single SCSI bus. This permits the still operating SCSI controller to control all five of the disk drives 51-55. To do this, the monitor controller 60 sends a control signal to the third controllable switch 43 conditioning it to close, connecting the first SCSI bus 31 to the second SCSI bus 32 and forming a single SCSI bus [emphasis added]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilcox into Gopalakrishnan because Wilcox’s teaching would substantial advantage to Gopalakrishnan because a peripheral device subsystem is desirable which provides for recovery from the failure of a single peripheral device controller, which does not substantially increase the cost or operational complexity of the peripheral device subsystem, and which does not include expensive elements which remain dormant during normal operations; thus, a peripheral device subsystem according to the present invention allows for recovery from the failure of a single peripheral device controller by joining the two peripheral device busses into a single bus which may then be controlled by the remaining operative peripheral device controller (please see Col. 2:51-67 and Col. 3:1-3).

8.	Claims 4, 7, 8-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan [IDS of record]) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox), and further in view of Paffen et al. (US Patent Application Publication No. 2020/0110372 A1 [IDS of record]-herein after Paffen).

Per claim 4:
 Gopalakrishnan modified by Wilcox does not explicitly disclose: the peripheral switch is further configured to perform the isolation based on a user input; and the user input comprises a command received from a remote connection or a local command.
However, Paffen discloses:
the peripheral switch is further configured to perform the isolation based on a user input (At least see ¶[0020] - at least one peripheral unit that can only be reached via the first switching unit and not via the second switching unit); and the user input comprises a command received from a remote connection or a local command (At least see ¶[0043] - peripheral units are provided: a peripheral unit for exchanging camera data and sensor data (Camera & Sensor Node), an input-output peripheral unit (I/O node), a coprocessor peripheral unit (Accelerator Node), an audio interface (Sound Node), and a graphics interface).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 7: 
 Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0057] -due to a detected error or a detected malfunction or to the maintenance for updating software/firmware on the processor unit 13. Thus, the processor unit 13 is either restarted in a reset or turned off. Thus, the processor unit 13 is connected or coupled exclusively to the memory unit 16 via the first switching unit 19).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 8: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: the isolated one of the first and second computing devices comprises an unstable computing device, and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non-compliant operation of the unstable computing device or based on an absence of a compliance signal from the unstable computing device within a period time period in which the compliance signal is set to be generated.
However, Paffen discloses:
the isolated one of the first and second computing devices comprises an unstable computing device, and the peripheral switch is further configured to transfer control of the functions to the non- isolated one of the first and second computing devices based on a signal indicating non-compliant operation of the unstable computing device or based on an absence of a compliance signal from the unstable computing device within a period time period in which the compliance signal is set to be generated (At least see ¶[0030] - in the second operating mode, e.g., in a maintenance mode, the operating function is shifted from its first processor unit originally provided for the normal mode (first operating mode) to the second processor unit. However, it may also be the case that the second processor unit fails or must be serviced. For this purpose, the control device is then preferably configured to continue to execute the operating function by means of the first processor unit in a third operating mode (for example, a further maintenance mode) and to further execute the auxiliary function in the predefined reduced scope by means of the first processor unit. In this case, the coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second processor unit, for example, can be made free for a software update or relieved of the auxiliary function).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 9: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices is configured to perform a software version upgrade or a rollback operation, and a non-isolated one of the first and second computing devices is configured to control the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform a software version upgrade or a rollback operation, and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second processor unit, for example, can be made free for a software update or relieved of the auxiliary function; also see ¶[0051]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 11:
Gopalakrishnan modified by Wilcox does not explicitly disclose: peripheral switch is further configured to enable a non-isolated computing device to control the functions and an isolated computing device to be disconnected.
However, Paffen discloses:
peripheral switch is further configured to enable a non-isolated computing device to control the functions and an isolated computing device to be disconnected (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 12: Gopalakrishnan modified by Wilcox does not explicitly disclose: a memory configured to store operations for controlling the functions; and a processor configured to perform the operations, Atty. Dkt. No. 4375.0880001-5- Stephen Van Beek FALETTI Application No. 17/340,960 wherein the peripheral switch is further configured to facilitate communications between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices.
However, Paffen discloses:
a memory configured to store operations for controlling the functions (At least see ¶[0029] - control device to keep the first processor unit coupled to a memory unit with at least one data memory by means of the first switching unit); and 
a processor configured to perform the operations (At least see ¶[0029] - software or an operating program for the first processor unit can be transferred from the memory unit to the first processor unit), wherein the peripheral switch is further configured to allow communication between the one or more peripheral devices and at least one of the first, second, and one or more additional computing devices (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 13: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: one of the first and second computing devices is configured to receive a signal via the peripheral switch from another of the first and second computing devices to ascertain a compliant or non-compliant operation of the another of the first and second computing devices; and the one of the first and second computing devices is configured to control the functions based on a receipt of a signal indicating non-compliant operation of the another of the first and second computing devices.
However, Paffen discloses:
one of the first and second computing devices is configured to receive a signal via the peripheral switch from another of the first and second computing devices to ascertain a compliant or non-compliant operation of the another of the first and second computing devices (At least see ¶[0024] - communication line is to be understood as an electrical connection which may comprise one or more wires and/or one or more conductor paths. It may therefore be, for example, multiple conductor paths and/or wires for simultaneous and independent transmission of multiple electrical signals), and 
the one of the first and second computing devices is configured to control the functions based on a receipt of a signal indicating non-compliant operation of the another of the first and second computing devices (At least see ¶[0024] - multiple conductor paths and/or wires for simultaneous and independent transmission of multiple electrical signals. The first switching unit can thus have a connection port which can be operated in an upwards mode, via which it is interconnected with its own processor unit, which can likewise have a switch connection interface for this purpose. The coupling device now provides that a second connection port which can be operated in the upward mode is additionally provided at the first switching unit and is connected to the switch connection interface of the second processor unit by means of a communication line of this second connection port).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 18: 
Gopalakrishnan modified by Wilcox does not explicitly disclose: n isolated one of the first and second computing devices performing self-diagnosis, a restart, or the self-diagnosis and the restart; and a non-isolated one of the first and second computing devices controlling the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform self- diagnosis, a restart, or the self-diagnosis and the restart (At least see ¶[0057] -due to a detected error or a detected malfunction or to the maintenance for updating software/firmware on the processor unit 13. Thus, the processor unit 13 is either restarted in a reset or turned off. Thus, the processor unit 13 is connected or coupled exclusively to the memory unit 16 via the first switching unit 19); and 
a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0029] - control device to keep the first processor unit coupled to a memory unit with at least one data memory by means of the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).

Per claim 19:
Gopalakrishnan modified by Wilcox does not explicitly disclose: an isolated one of the first and second computing devices performing a software version upgrade or rollback; and a non-isolated one of the first and second computing devices controlling the functions.
However, Paffen discloses:
an isolated one of the first and second computing devices is configured to perform a software version upgrade or rollback and a non-isolated one of the first and second computing devices is configured to control the functions (At least see ¶[0030] - coupling device is set up to connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit. Thus, the second proces- sor unit, for example, can be made free for a software update or relieved of the auxiliary function; also see ¶[0051]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

Per claim 20: 
Gopalakrishnan modified by Wilcox does not explicitly disclose:  the peripheral switch enabling a non-isolated computing device to control the functions; and disconnecting an isolated computing device physically.
However, Paffen discloses:
the peripheral switch enabling a non-isolated computing device to control the functions (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit); and 
disconnecting an isolated computing device physically (At least see ¶[0030] - connect the first processor unit to the second switching unit and to couple the first processor unit to the at least one peripheral unit used by the auxiliary function by means of the second switching unit. In particular, this is at least one peripheral unit that can only be reached via the second switching unit and not via the first switching unit).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Paffen into Gopalakrishnan modified by Wilcox’s invention because a control device can be set up to execute the monitoring function both by means of the first processor unit and by means of the second processor unit, and second operating mode, the second processor unit can then execute both the operating function itself and the monitoring function, wherein monitoring function is performed by means of an additional, third processor unit, which is advantage that the third processor unit can be operated independently of the other two processor units and as a result the monitoring function can monitor the operating function independently of the state of the two processor units as once suggested by Paffen (please see ¶[0032]).  

9.	Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Patent Application Publication No. 2015/0379489 A1 -herein after Gopalakrishnan) in view of Jeffrey A. Wilcox (US Patent Publication No. 6,532,547 B1 -herein after Wilcox), and further in view of Kirchhoff et al (US Patent Application Publication No. 2016/0257528 A1 [IDS of record]-herein after Kirchhoff).
Per claim 5: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: peripheral switch is further configured to receive an instability signal from at least one of the first and second computing devices and to perform the isolation based on the instability signal.

However, Kirchhoff discloses:
peripheral switch is further configured to receive an instability signal from at least one of the first and second computing devices and to perform the isolation based on the instability signal (At least see ¶[0011] - Controller 12 isolates software related to safety functions from software related to non-safety functions, and controls execution of the both the safety software and non-safety software to prevent interruption of the safety software by the non-safety software).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  

Per claim 6: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: peripheral switch is further configured to allow the isolation based on an unresponsiveness of at least one of the first and second computing devices.  
However, Kirchhoff discloses:
peripheral switch is further configured to allow the isolation based on an unresponsiveness of at least one of the first and second computing devices (At least see ¶[0011] - Controller 12 isolates software related to safety functions from software related to non-safety functions, and controls execution of the both the safety software and non-safety software to prevent interruption of the safety software by the non-safety software; also see claim 5 wherein: when the processor cannot identify the non-safety software violating the non-safety software parameter, the processor issues a command to immediately stop the elevator car or a command to direct an elevator car to a landing).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  

Per claim 10: 
Gopalakrishnan modified by Wilcox does not explicitly discloses: the first operations correspond to a first software version; the second operations correspond to a second software version; and the first software version is different from the second software version.  

However, Kirchhoff discloses:
the first operations correspond to a first software version; the second operations correspond to a second software version; and the first software version is different from the second software version (At least see ¶[0014] - isolate the non-safety software 48 from the safety software 46, controller 12 implements a safe container 50 that controls and limits operation of the non-safety software 48. Safe container 50 may be configured and enforced by operating system 38, including memory protection manager 40 and resource manager 42. Safe container 50 is a certified mechanism to protect the certified safety software 46 from threats or interruptions from the non-safety software 48).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirchhoff into Gopalakrishnan modified by Wilcox because executing certified safety software and non-safety software, the non-safety software executed in a safe container to prevent the non-safety software from violating a non-safety software parameter and affecting the safety software in order to non-safety software parameters prevent the non-safety software from affecting operation of the safety software as once suggested by Kirchhoff (please see ¶[0019]).  



CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        07/30/2022